 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                              Plaintiff,                 Case No. MJ19-565-MLP

10          v.                                             DETENTION ORDER

11   BRANDON LEE ROMERO,

12                              Defendant.

13

14   Offenses charged:

15          Supervised Release Violation

16   Date of Detention Hearing: November 20, 2019
            The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and
17
     based upon the reasons for detention hereafter set forth, finds:
18
             FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION
19
            1.      Defendant stipulated to detention.
20
            2.      There are no conditions or combination of conditions other than detention that
21
                    will reasonably assure the appearance of Defendant as required or ensure the
22
                    safety of the community, pending his initial appearance in the District of
23
                    Montana.



     DETENTION ORDER - 1
 1         IT IS THEREFORE ORDERED:

 2         (1)   Defendant shall be detained pending initial appearance in the District of Montana

 3               and committed to the custody of the Attorney General for confinement in a

 4               correction facility separate, to the extent practicable, from persons awaiting or

 5               serving sentences or being held in custody pending appeal;

 6         (2)   Defendant shall be afforded reasonable opportunity for private consultation with

 7               counsel;

 8         (3)   On order of a court of the United States or on request of an attorney for the

 9               government, the person in charge of the corrections facility in which Defendant is

10               confined shall deliver the Defendant to a United States Marshal for the purpose of

11               an appearance in connection with a court proceeding; and

12         (4)   The Clerk shall direct copies of this Order to counsel for the United States, to

13               counsel for the Defendant, to the United States Marshal, and to the United States

14               Pretrial Services Officer.

15         DATED this 21st day of November, 2019.

16


                                                       A
17

18                                                     MICHELLE L. PETERSON
                                                       United States Magistrate Judge
19

20

21

22

23




     DETENTION ORDER - 2
